Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s election of the invention of Group II, and of the species of polynucleotide “that encodes a TCR alpha chain of SEQ ID NO: 3 and a TCR beta chain of SEQ ID NO: 4,” all without traverse, in the response filed February 1, 2021 is acknowledged.

According to the instant specification at page 1, and the ADS filed in conjunction with the instant specification, the instant application is CON of 14/774,723, now USPN 10,000,546.  However, the claims under examination are drawn to an invention designated as patentably distinct from the invention claimed in USPN 10,000,546.  Since the claims under examination are drawn to an invention that is independent and distinct from that claimed in the patent, and names the inventor or at least one joint inventor named in the prior application, this application may constitute a divisional application rather than a continuing application.

Claims 1-11 are pending.

Claims 4-6, 8 and 9 are under examination as they read on administering human T-cells or human hematopoietic cells, either modified with the species of polynucleotide “that encodes a TCR alpha chain of SEQ ID NO: 3 and a TCR beta chain of SEQ ID NO: 4.”

Claims 1-3, 7 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-1-21.

This application contains sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2), for example, at paragraph 0015, line 6; paragraph 0021, line 3; paragraph 0024, lines 2 and 4; page 8, lines 10 and 12 (note that “GSG” does not require a “SEQ ID NO:” designation because it is NOT four or .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for therapy of an individual diagnosed with melanoma or ovarian cancer, or a method for melanoma or ovarian cancer prophylaxis of an individual at risk for recurrence of melanoma or ovarian cancer, wherein said melanoma or ovarian cancer comprises cancer cells which express a SLLMWITQCFLPVF:HLA-DPB1*0401 complex or a SLLMWITQCFLPVF:HLA-DPB1*0402 complex, the method comprising administering to the individual an effective amount of 20modified human T cells or modified human hematopoietic stem cells, wherein said modified human T cells or modified human hematopoietic stem cells comprise a recombinant polynucleotide which , does not reasonably provide enablement for the breadth of the claimed invention as it encompasses methods of treating any cancer by administering any amount of modified human T cells or modified human hematopoietic stem cells, wherein the modified human T cells or modified human hematopoietic stem cells comprise a recombinant polynucleotide which encodes a TCR alpha chain having the sequence of SEQ ID NO: 3 and a TCR beta chain having the sequence of SEQ ID NO: 4.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

The claims are drawn to methods of treating any cancer by administering any amount of modified human T cells or modified human hematopoietic stem cells, wherein the modified human T cells or modified human hematopoietic stem cells comprise a recombinant polynucleotide which encodes a TCR alpha chain having the sequence of SEQ ID NO: 3 and a TCR beta chain having the sequence of SEQ ID NO: 4, including treating specifically named species of cancer such as “gastric cancer” or “testicular cancer,” by administering the claimed TCR (see claims 4 and 8).

The instant specification teaches the following about the expression of NY-ESO-1 in cancer at paragraph 0031 (emphasis added): 

“As is well known in the art, NY-ESO-1 is expressed by a variety of cancer cells and tumor types. In particular and non-limiting examples, such cancers include cancers of the bladder, brain, breast, ovary, non-small cell lung cancer, myeloma, prostate, sarcoma and melanoma. Specific embodiments include but are not limited to liposarcomas and intrahepatic cholagiocarcinoma.”

Figures 1, 2 and 5 of the instant specification demonstrate that clone “JM,” which comprises the species of TCR α and β chains under examination, SEQ ID NOs: 3 and 4, can recognize and be activated by the melanoma cell line “SK-MEL-37” in vitro and in vivo.  

For example, Fig. 2B shows recognition of the SK-MEL-37 cell line in vitro by a cell expressing the JM TCR promotes significant production of the apoptosis marker protein Annexin-V.  

Likewise, Fig. 5 shows a cell expressing TCR clone JM significantly inhibits the growth of the melanoma cell line SK-MEL-37 in vivo in a murine model system.

However, the instant specification does not disclose the extent of expression of the SLLMWITQCFLPVF:HLA-DPB1*0401/*0402 complex on the surface of the SK-MEL-37 cell line, much less the extent of expression of the SLLMWITQCFLPVF:HLA-DPB1*0401/*0402 complex on the surface of the vast diversity of etiologically and pathologically distinct cancers encompassed in the breadth of the claimed methods of prophylaxis and/or treatment.  Likewise, the instant specification gives no indication as to the affinity of the JM TCR for the SLLMWITQCFLPVF:HLA-DPB1*0401/*0402 complex.

Furthermore, merely stating that NY-ESO-1 is expressed in certain types of cancers does not provide the skilled artisan with any information about if any given cancer type expresses the SLLMWITQCFLPVF:HLA-DPB1*0401/*0402 complex on its cell surface in sufficient levels that it can be efficiently recognized and killed by a human T-cells or hematopoietic stem cells modified to express a TCR having the SEQ ID NOs: 3 and 4 alpha and beta chains.  Moreover, the skilled artisan would be quite uncertain as to just what level of expression of the SLLMWITQCFLPVF:HLA-DPB1*0401/*0402 complex on the cancer cell surface is sufficient to enable human T-cells or hematopoietic stem cells modified to express a TCR having the SEQ ID NOs: 3 and 4 alpha and beta chains to interact with the peptide:MHC complex with sufficient affinity and/or for sufficient time to trigger T-cell mediated cancer cell killing.

To illustrate, as described by Bossi et al. (2013, OncoImmunology, 2:11, e26840, cited herewith), T-cell mediated cytolytic killing of cancer cells depends on, inter alia, the affinity of T-cells for their cognate antigen, and the amount of peptide:MHC complexes on the cell surface (see page e26840-4, col. bridging paragraph).  


Moreover, even if the specification states, without pointing to objective support in the prior art that NY-ESO-1 is expressed in various cancers, this does not necessarily mean expression of NY-ESO-1 per se will automatically give rise to a substantial number of SLLMWITQCFLPVF:HLA-DPB1*0401/*0402 complexes on the cancer cell surface.

To illustrate consider the teachings of Popovic et al. (Blood. 2011; 118(4):946-954, cited herewith).  Popovic describes how, even for the small fraction of pancreatic cancer cells that appear to express AFP, this does not necessarily mean these cells will also present the AFP derived peptide FMNKFIYEI in a complex with HLA-A2 on their cell surface in sufficient numbers to be killed by a soluble TCR comprising a therapeutic agent (see Discussion).  

In this regard Popovic concludes, “Although true tumor-specific antigens might indeed present the most attractive targets, these findings highlight the need for a careful evaluation of proposed epitopes, because only efficiently processed and presented peptides would be suited for therapy.” (see last sentence of Discussion section).
 
Similar teachings are also evident in the work of Nakatsugawa et al. (International Journal of Oncology 39: 1041-1049, 2011, cited herewith).  Nakatsugawa teaches how a Lengsin(206-215)-specific CTL clone failed to recognize tumor cells expressing Lengsin, even though this same clone showed efficient recognition against HLA-A*0201+ target cells in the presence of exogenously added peptide.  

Nakatsugawa explains this finding as such (see page 1048, emphasis added):



With regard to the factor of induced CTLs, they might not have sufficient avidity to recognize a limited number of naturally presented peptides on the surface of tumor cells (28-30). Consequently, it is necessary to induce high-avidity tumor-reactive CTLs. Reported methods for inducing high-avidity CTLs include stimulation with low concentration of peptides (31,32), with three costimulatory molecules (B7-1, ICAM-1 and LFA-3) (33), cultured with IL-12 (34) or IL-15 (35), and using allogeneic PBMCs as a source of CTLs (36-38). Additionally, it is very important to demonstrate recognition of tumor cells by CTL clones but not bulk CTL populations in terms of specificity. The bulk CTL populations that were used may have contained distinct CTL clones, some of which were responsible for peptide recognition and others that accounted for the apparent tumor reactivity (39). In fact, it has been reported that hTERT(540-548) is controversial as to its status as a naturally processed and presented peptide due to different results depending on assessment of bulk CTL populations (11,40) or CTL clones (41-43). Therefore, it is also important to establish highly avid tumor-reactive CTL clones for evaluation of specific tumor reactivity of CTLs. Melanoma-associated antigen-specific high-avidity tumor-reactive CTL clones have been generated by CD107a-guided sorting (44). In our laboratory, we recently generated GPC3(144-152)-specific high-avidity tumor-reactive CTL clones by CD107a-guided sorting from PBMCs of patients vaccinated with GPC3(144-152) peptide (45). In this study, we evaluated tumor reactivity using CTL clones, but not bulk CTL populations. Lengsin(206-215)-specific high-avidity tumor-reactive CTL clones could possibly be induced and generated by further studies using the above methods.

With regard to the factor of targeted tumor cells, the predicted candidate peptides might not be processed and presented on the surface of tumor cells. In this study, Lengsin(206-215)-specific CTL clone 3C9 and Lengsin(270-279)-specific CTL clone 1A1 showed approximately similar avidity in peptide titration experiments. CTL clone 1A1 recognized target cells expressing Lengsin; however, CTL clone 3C9 failed.  For this reason, Lengsin(206-215) might not be processed and presented on target cells. Peptides presented by MHC class I molecules are 

As a CTL-independent approach, tandem mass spectrometry (MS) can provide direct identification of naturally presented peptides eluted from MHC class I molecules (50-52). Using tandem MS analysis, we can positively demonstrate whether Lengsin(206-215) or Lengsin(270-279) are naturally presented peptides on the surface of tumor cells. In addition, a new presented peptide derived from Lengsin might be detected.”

Additionally, the preamble of claim 4 recites, “A method for prophylaxis and/or therapy of an individual diagnosed with, suspected of having or at risk for developing or recurrence of a cancer…”  The word “prophylaxis” is defined as action taken to prevent disease. The skilled artisan would understand that they cannot practice “a method for prophylaxis…of an individual diagnosed with…cancer” because they cannot possibly prevent cancer in a patient that already has cancer.  The skilled artisan would further understand they cannot practice “a method for prophylaxis…of an individual… suspected of having…cancer” insofar as said patient already has cancer because once an individual has cancer the skilled artisan cannot be said to be preventing cancer in said individual.  Likewise, the skilled artisan would further understand they cannot practice “a method for prophylaxis…of an individual… at risk for developing…cancer” insofar as said patient has already developed cancer because once an individual has developed cancer the skilled artisan cannot be said to be preventing cancer in said individual.  

Finally, with respect to “a method for prophylaxis…of an individual…at risk for… recurrence of a cancer….”  the skilled artisan would understand that for some patients “at risk for recurrence of a cancer,” insofar as cancer has not yet recurred in the patient, in theory one could practice a method of cancer prophylaxis for recurrence of their cancer.  Moreover, the skilled artisan would understand that for some patients “suspected of having or at risk for developing cancer,” insofar 

However, the skilled artisan would not know how to identify any patient “suspected of having or at risk for developing cancer” so that they could, in theory, practice the claimed method of prophylaxis.  

Any patient “suspected of having or at risk for developing cancer” given its broadest reasonable interpretation consist with the teachings of the instant specification and the plain meaning this phase would have to the skilled artisan includes patients that have not previously had the cancer to be treated.  However, the etiology of cancer is complicated and poorly understood, and as a consequence the skilled artisan is generally unable to say in advance who will eventually develop cancer.  

For example, many potential factors have been hypothesized to cause a person to be “suspected of having or at risk for developing cancer” a brain tumor, only to be shown to have no predictive value in subsequent work (see, e.g., McKinney, J Neurol Neurosurg Psychiatry 2004;75(Suppl II):ii12–ii17, at pages ii15-16, cited herewith). 

Thus, the skilled artisan would certainly not be able to perform prophylaxis of an individual “suspected of having or at risk for developing cancer” brain cancer based on the presence of such uncertain factors because there would be no practical way to identify a patient “suspected of having or at risk for developing cancer” brain cancer.

Taking the teachings of the instant specification and the knowledge in the prior art together, in particular the teachings of Odunsi et al., Vaccination with an NY-ESO-1 peptide of HLA class I/ll specificities induces integrated humoral and T cell responses in ovarian cancer, Proceedings of the National Academy of Sciences, 31 July 2007, vol. 104, no. 51, pp. 12837-12842, and Hunder et al., Treatment of Metastic Melanoma with Autologous CD4+ T Cells against NY-ESO-1, The New England Journal of Medicine, 19 June 2008, vol. 358, no. 25, pp. 2698-2703 (both cited on an IDS), it is evident that the specification, while being enabling for a method for does not reasonably provide enablement for the breadth of the claimed invention as it encompasses methods of treating any cancer by administering any amount of modified human T cells or modified human hematopoietic stem cells, wherein the modified human T cells or modified human hematopoietic stem cells comprise a recombinant polynucleotide which encodes a TCR alpha chain having the sequence of SEQ ID NO: 3 and a TCR beta chain having the sequence of SEQ ID NO: 4, in the absence of undue experimentation.

The scope of the claims must bear a reasonable correlation with the scope of enablement.  In re Fisher, 166 USPQ 18(CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.

In view of the quantity of experimentation necessary, the limited working examples, the unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 4, 6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,000,546 (cited herewith) in view of Hunder et al., Treatment of Metastic Melanoma with Autologous CD4+ T Cells against NY-ESO-1, The New England Journal of Medicine, 19 June 2008, vol. 358, no. 25, pp. 2698-2703, cited on an IDS.

Reference claim 1 is drawn to “a modified human T cell comprising a recombinant polynucleotide encoding a T cell receptor (TCR), wherein the recombinant polynucleotide encodes a TCR alpha chain having the sequence of SEQ ID NO:3 and a TCR beta chain having the sequence of SEQ ID NO:4, wherein the T cell is capable of direct recognition of a cancer cell expressing a NY-ESO-1 antigen, wherein the direct recognition of the cancer cell comprises 
cancer cell.

However, reference claim 1 is not drawn to a method for prophylaxis and/or therapy of an individual diagnosed with, suspected of having or at risk for developing or recurrence of a cancer, such as melanoma, wherein the cancer comprises cancer cells which express NY-ESO-1 antigen, the method comprising administering to the individual 20modified human T cells or modified human hematopoietic stem cells, wherein the modified human T cells or modified human hematopoietic stem cells comprise a recombinant polynucleotide, wherein said recombinant polynucleotide encodes a TCR alpha 5chain having the sequence of SEQ ID NO:3 and a TCR beta chain having the sequence of SEQ ID NO:4.

Hunder teaches an antigen-specific CD4+ T-cell clone generated by dendritic cells pulsed with the NY-ESO-1 peptide SLLMWITQCFLPVF is capable of treating a patient with metastatic melanoma (see first paragraph of “Methods” on page 2699 and at page 2701, 1st full paragraph).

Given the reference teachings it would have been obvious to use the modified T-cell of reference claim 1 to treat metastatic melanoma in the same way that the CD4+ T-cell clone of Hunder, which has specificity that is the same as the T-cell clone of reference claim 1, was used to treat metastatic melanoma.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644